Exhibit 10.1

 
[img001.jpg]























 
BELIZE
 
MANAGEMENT and
 
GEOLOGICAL CONSULTING
 
AGREEMENT 
 
 












 
Prepared for:
 
[img002.jpg]

 
 
27 February 2012

 
 
RedRock Exploration. Inc
9720 Coit Road
Suite 220-226
Plano, Texas 75025
214 500 9883 Tel.
972 636 5924 Fax.
 
 

--------------------------------------------------------------------------------

 
 
[img001.jpg]
 
 
27 February 2012
 
Andrew Reid
Chairman/ CEO
Treaty Energy Corporation
201 St. Charles Ave., Suite 2558
New Orleans, LA 70170
 
 
 
Andrew,
 
Per our discussions, RedRock Exploration is pleased to provide this letter
detailing our suggested plan for assisting Treaty Energy Corporation in the
Belize Exploration Project.
 
This document is intended to outline our approach and outputs as well as the
proposed time schedule and cost.
 
OUR UNDERSTANDING AND PROPOSED APPROACH
 
Treaty Energy Corporation has recently kicked off a project to explore for
hydrocarbon in the country of Belize. In an effort to augment its technical
competencies in Belize, Treaty Energy Corporation wishes to engage the services
of an experienced Management and Geological Consulting service provider to work
with its local team to provide the following:
 
•
Management: Manage the relationship, and provide liaison between Treaty Energy
and the Belize Department of Petroleum. This includes ownership and
responsibility for ensuring all drilling, completion and other geological
reports are submitted in an accurate and timely manner.

 
•
Geological Services: Provide technical advice and guidance during all phases of
the exploration effort. This includes staking locations, preparing drilling
prognoses, and performing mud-logging services. Prepare and maintain maps and
sections of all wells, and other available geological information.

 
•
Mud-logging: RedRock Exploration will retain the services of Advanced Geological
Services to perform all mud-logging services. All supplies used in the
mud-logging services shall be provided by Advanced Geological
Services.    Copies of mud-logs and daily drilling reports shall be presented to
Treaty Energy and the Belize Department of Petroleum

 
•
Post-Drilling Support: Provide guidance and assistance during all open-hole and
cased hole logging efforts. Evaluate the electric logs and provide guidance and
support during stimulation and completion phases.

 
•
Production Support: Provide assistance in pump and rod designs.

 
 

Belize Management and Geological Consulting Agreement 2   6 March 2012

 
 

--------------------------------------------------------------------------------

 
 
[img001.jpg]

 
ARRANGEMENTS
 
The engagement would be overseen by Max Mohamed. Max is a Principal with RedRock
Exploration, and will oversee project structuring, liaison with senior Treaty
Energy Corporation executives, conduct the assessment and complete the proposed
work and deliverables.
 
To support Treaty Energy Corporation in this initiative, our estimated time and
consulting rates are:
 

  Rates   Rate
Flat Monthly Rate
$12,000
Total one-year estimate
$144,000

 
This estimate does not include travel and out-of-pocket expenses which will be
billed at actual expense incurred. We will bill Treaty Energy Corporation net 30
at the end of each calendar month that work is performed. Airline tickets and
accommodation in Belize shall be provided by Treaty Energy Corporation. Payments
are due in advance on the first day of each month.
 
TIMING
 
The project work will commence on or about March 1, 2012 and will extend for a
period of twelve (12) months, expiring on February 28, 2013.
 
 
CONCLUSION
 
RedRock's experience and technical competence will enhance the relationship and
trust between the Government of Belize and Treaty Energy Corporation by helping
to ensure project deliverables remain on target.
 
We are excited about the opportunity of working with you and continuing to build
a relationship with Treaty Energy Corporation. If you have any questions, please
contact me.






 

Belize Management and Geological Consulting Agreement 3   6 March 2012

 
 

--------------------------------------------------------------------------------

 
 
[img001.jpg]





 

[img003.jpg]   [img004.jpg] : 3/06/2012 MAX MOHAMED, PRESIDENT   Andrew Reid,
CEO/Chairman   RedRock Exploration, Inc.   Treaty Energy Corporation  

 
 

 
 
 
 
 

Belize Management and Geological Consulting Agreement 4   6 March 2012

 